                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL DOMINO,                                 Case No. 19-cv-08449-HSG
                                   8                     Plaintiff,                        ORDER DENYING PLAINTIFF'S
                                                                                           MOTION FOR CHANGE OF VENUE
                                   9             v.
                                                                                           Re: Dkt. No. 14
                                  10       KENTUCKY FRIED CHICKEN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On January 31, 2020, Plaintiff Michael Domino, pro se, filed the pending motion to change

                                  14   venue from the Oakland Division of the Northern District of California to the San Francisco

                                  15   Division. Dkt. No. 14. 1 Pursuant to Local Rule 3-2(d), “all civil actions which arise in the

                                  16   counties of Alameda, Contra Costa, Marin, Napa, San Francisco, San Mateo or Sonoma shall be

                                  17   assigned to the San Francisco Division or the Oakland Division.” This case was properly assigned

                                  18   according to this rule. Plaintiff provides no reason for the requested change outside of an apparent
                                  19   “inconvenien[ce] . . . to travel from San Francisco, CA to Oakland.” Dkt. No. 14. This fails to

                                  20   show that “the interests of justice will be served” by such a transfer. L.R. 3-2(h). Accordingly,

                                  21   the Court DENIES Plaintiff’s motion to change venue.

                                  22

                                  23           IT IS SO ORDERED.

                                  24   Dated: 2/5/2020

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27
                                       1
                                  28    The Court finds the application appropriate for disposition without oral argument. See Civ. L.R.
                                       7-1(b).
